Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-31-2007

Eichorn v. AT&T Corp
Precedential or Non-Precedential: Precedential

Docket No. 05-5461




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Eichorn v. AT&T Corp" (2007). 2007 Decisions. Paper 1019.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1019


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                     PRECEDENTIAL
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                    No. 05-5461


       KURT H. EICHORN; WILLIAM J. HUCKINS; T. ROGER KIANG;
   EDWARD W. LANDIS; ORLANDO NAPOLITANO, INDIVIDUALLY AND
 ON BEHALF OF ALL OTHERS SIMILARLY SITUATED; GILBERT G. DALEY;
        SUSAN H. DIBONA; BETH KING; MICHAEL S. ORATOWSKI;
      THOMAS L. SALISBURY; LAWRENCE WALSH, individually and on
           behalf of all others similarly situated; WILLIAM LAWLESS;
 RUSSELL LEPPALA; GABE P. TOROK; JUDITH B. BRUGNER; KATE HARRIS;
CAROLE T. JOHNSON; CHARLES O. LAUGHLIN, II; MICHAEL A. MCFARLAND;
   BARBARA OLIVER; GARY PATTERSON; ROBERT PROUIX; WILLIAM J.
  SCHROTT; ROBERT MICHAEL SHEPHERD; RONALS A. SOKOL; JOSEPH T.
     SZLASA; DIANE F. TAYLOR; LORRAINE J. WELCH; MARIE ZEITS,
                                                                     Appellants

                                         v.

  AT&T CORP.; LUCENT TECHNOLOGIES INC.; TEXAS PACIFIC GROUP;
NCR CORPORATION; THE CIT GROUP, INC.; JOHN DOE CORPORATIONS 1-10


                   On Appeal From the United States District Court
                           for the District of New Jersey
                    (D.C. Civil Nos. 96-cv-04674; 96-cv-03587)


                         SUR PETITION FOR REHEARING


                       Present: SCIRICA, Chief Judge,
                    RENDELL, AMBRO, FUENTES, SMITH,
            FISHER, CHAGARES, JORDAN and ROTH*, Circuit Judges.




   *As to panel rehearing only.
       The petition for rehearing filed by appellants in the above-entitled case having

been submitted to the judges who participated in the decision of this Court and to all the

other available circuit judges of the circuit in regular active service, and no judge who

concurred in the decision having asked for rehearing, and a majority of the circuit judges

of the circuit in regular service not having voted for rehearing, the petition for rehearing

by the panel and the Court en banc, is denied. Judge Ambro concurs in the decision to

deny rehearing en banc and files a separate opinion attached hereto with respect to the

decision to deny rehearing en banc.


                                                  BY THE COURT,


                                                  /s/ Kent A. Jordan
                                                  Circuit Judge

Dated: May 31, 2007
DMM/cc: Noel C. Crawley, Esq.
         David M. Fabian, Esq.
         James P. Flynn, Esq.
         Carmine A. Iannaccone, Esq.
         Robert M. Leonard, Esq.




                                              2
AMBRO, Circuit Judge, concurring in denial of the petition for rehearing en banc.

       I vote to deny rehearing en banc because I believe the panel decision correctly

applies Mertens v. Hewitt Assocs., 508 U.S. 248, 256 (1993); Varity Corp. v. Howe, 516
U.S. 489, 515 (1996); and Great-West Life & Annuity Ins. Co. v. Knudson, 534 U.S. 204,

210 (2002). As the panel concludes, the focus of those opinions—particularly Mertens

and Great-West—is that any make-whole monetary relief that is not directly traceable to

some wrongly held property is properly characterized as legal, not equitable, relief, and is

thus unavailable in a 29 U.S.C. § 1132(a)(3) action. Slip. Op. at 24. Under this rubric,

Eichorn’s request for an adjustment of pension records that would create a payment

obligation is clearly unavailable.

       Though I agree with the panel’s opinion, I write separately to urge Congress or the

Supreme Court to revisit what Judge Becker called “an unjust and increasingly tangled

ERISA regime.” DiFelice v. Aetna U.S. Healthcare, 346 F.3d 442, 453 (3d Cir. 2003)

(Becker, J., concurring). As Justice Ginsburg noted a few years ago,

       [b]ecause the Court has coupled an encompassing interpretation of ERISA’s
       preemptive force with a cramped construction of the “equitable relief” allowable
       under § 502(a)(3), a “regulatory vacuum” exists: “[V]irtually all state law remedies
       are preempted but very few federal substitutes are provided.”

Aetna Health Inc. v. Davila, 542 U.S. 200, 222 (quoting DiFelice, 346 F.3d at 456–57)

(Ginsburg, J., concurring).

       Nowhere is that more apparent than this case. We held in Eichorn I that the

plaintiffs here have produced sufficient evidence that AT&T and Lucent intentionally


                                             3
interfered with their ERISA benefits to survive summary judgment. Eichorn v. Am. Tel.

& Tel. Corp. (Eichorn I), 248 F.3d 131, 150 (3d Cir. 2001). Now, however, we are

compelled to affirm the entry of summary judgment in the defendants’ favor, not because

of a failure of proof, but because ERISA—as the Supreme Court interprets it—does not

provide a remedy. As the panel notes, plaintiffs asserting an interference claim can only

seek injunctive relief or reinstatement;1 they cannot seek make-whole monetary relief of

any kind. Slip. Op. at 31. What makes this result odd is that the preferred remedy for the

common law analog of this claim—interference with an expectancy—is money damages.

See RESTATEMENT (SECOND) OF TORTS § 774B & cmt. e. Thus, to accept the

Mertens/Great-West formulation is to accept that Congress specifically allowed ERISA

participants to pursue a cause of action for interference but, with no relevant comment in

the legislative history, disallowed the most natural remedy. At risk of using another

canine metaphor,2 this result is odd enough that its silent passage strikes me like “the

curious incident of the dog in the night-time.”3 Moreover, as Professor John Langbein

       1
        The panel also notes that in theory they could seek a constructive trust or
equitable lien over identifiable wrongly held property, though it is most doubtful that
those remedies would be appropriate in an interference claim. See Slip Op. at 24 n.6.
       2
         I fear that our Court has had its fill of those after the Grier case. See United
States v. Grier, 475 F.3d 556, 568 n.8. (3d Cir. 2007) (en banc); id. at 579–87 (Ambro, J.,
concurring in judgment); id. at 598 (Sloviter, J., dissenting); id. at 616 (McKee, J.,
dissenting).
       3
              [Gregory:] “Is there any point to which you would wish to draw my
              attention?”
              [Sherlock Holmes:] “To the curious incident of the dog in the night-time.”
              “The dog did nothing in the night-time.”

                                              4
has argued, Mertens and Great-West employ a concept of “equitable relief” so narrow

that it ignores the fact that chancery courts regularly awarded monetary make-whole relief

in appropriate circumstances, particularly to trust beneficiaries. See John H. Langbein,

What ERISA Means by “Equitable”: The Supreme Court’s Trail of Errors in Russell,

Mertens, and Great-West, 103 COLUM. L. REV. 1317, 1353–62 (2003).

       This case demonstrates that the Mertens/Great-West definition of “equitable relief”

functionally prohibits many legitimate plaintiffs from seeking an ERISA remedy. As the

panel opinion notes, it does not cut off all relief. Slip Op. at 31. Here, for example, the

District Court could have enjoined AT&T and Lucent from enforcing the anti-“bridging”

agreement. But by the time the case was ready for trial, the six-month window for

rehiring AT&T/Lucent employees had long passed, rendering such an injunction

worthless.

       This result is not uncommon. Because of the complexity of much ERISA

litigation (not to mention the shortage of federal judges), it tends to move slowly. The

very predicate of an interference claim is that the defendant is keeping the plaintiff from


              “That was the curious incident,” remarked Sherlock Holmes.
              ....
              [Sherlock Holmes:] “Before deciding that question I had grasped the
              significance of the silence of the dog, for one true inference invariably
              suggests others. The Simpson incident had shown me that a dog was kept in
              the stables, and yet, though someone had been in and had fetched out a
              horse, he had not barked enough to arouse the two lads in the loft.
              Obviously the midnight visitor was someone whom the dog knew well.”
ARTHUR CONAN DOYLE, Silver Blaze, in THE COMPLETE SHERLOCK HOLMES 383, 400
(1938); see also Chisom v. Roemer, 501 U.S. 380, 396 n.23 (1991).

                                              5
benefits to which he would otherwise be entitled. See 29 U.S.C. § 1140. The longer that

interference continues, the less likely it is that injunctive relief will provide a workable

remedy. Even in the typical case—one in which an employee is fired to prevent benefits

from vesting, see Slip Op. at 31—the propriety of reinstatement wanes over time as the

employee ages and the nature of the employer’s business changes. In these cases, time is

on the defendant’s side in an insidious way, for by drawing out the litigation it has a

chance of mooting the entire suit. The end result is that for plaintiffs like Eichorn the

case is won or lost at the preliminary injunction stage, for only that remedy will prevent

the case becoming moot while discovery proceeds. This is both unfair and against the

grain of our civil justice system, which couples notice pleading with liberal discovery

rules to ensure that “‘the gravamen of the dispute [is] brought frankly into the open for

the inspection of the court.’” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 513 (2002)

(quoting 5 CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE &

PROCEDURE § 1202 (2d ed. 1990)). Here, accepting the opportunity for discovery (or

merely responding to a motions-happy defendant) can render worthless the proof the

plaintiff produces. It is hard to imagine that this narrow window of relief is the result

Congress intended.




                                               6
      Judicial4 and scholarly5 concern could hardly be higher. It is time for Congress or


      4
         See, e.g., Lind v. Aetna Health, Inc., 466 F.3d 1195, 1200 (10th Cir. 2006)
(McConnell, J.) (noting that Mertens and Great-West produce “lopsided results”); Pereira
v. Farace, 413 F.3d 330, 345–46 (2d Cir. 2005) (Newman, J., concurring) (questioning
the Great-West definition of equity); Millsap v. McDonnell Douglas Corp., 368 F.3d
1246, 1266 (10th Cir. 2004) (Lucedo, J., dissenting) (“Here, reinstatement would have
been an appropriate equitable remedy had McDonnell Douglas not so delayed
proceedings as to make reinstatement impossible. Thus, through no fault of their own, the
class plaintiffs find themselves devoid of the undeniably appropriate equitable remedy of
reinstatement.”); DiFelice v. Aetna U.S. Healthcare, 346 F.3d at 453 (Becker, J.,
concurring); id. at 468 (Ambro, J., concurring); Cicio v. Does, 321 F.3d 83, 107 (2d Cir.
2003) (Calabresi, J., dissenting); Van Natta v. Sara Lee Corp., 439 F. Supp. 2d 911, 941
(N.D. Iowa 2006) (Bennett, C.J.); Andrews-Clarke v. Travelers Ins. Co., 084 F. Supp. 49,
55–56 (D. Mass. 1997) (Young, J.).
      5
        See, e.g., Colleen E. Medill, Resolving the Judicial Paradox of “Equitable
Relief” under ERISA Section 502(a)(3), 39 J. MARSHALL L. REV. 827 (2006); Maria
O’Brien Hylton, Insecure Retirement Income, Wrongful Plan Administration, and Other
Employee Benefit Woes—Evaluating ERISA at Age Thirty, 53 BUFF. L. REV. 1193 (2005)
(reviewing JAMES A WOOTEN, THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974—A POLITICAL HISTORY (2004)); Lorraine Schmall & Nathan Ihnes, Failure of
Equity: Discriminatory Plan Closing as an Irreemediable Injury under ERISA, 55 CATH.
U. L. REV. 81 (2005); Sarah Beth Spisich, The Aftermath of Davila: Are Healthcare
Enrolees Now a Sinking Ship Without a Paddle?, HEALTH LAW. 22 (Aug. 2005); James J.
Budney & Corey Ditslear, Canons of Construction and the Elusive Quest for Neutral
Reasoning, 58 VAND. L. REV. 1, 79–81 (2005); Robert F. Rich, et al., Judicial
Interpretation of Managed Care Policy, 13 ELDER L.J. 85 (2005); Scott M. Aronson,
ERISA’s Equitable Illusion: The Unjust Justice of Section 502(a)(3), 9 EMPLOYEE RTS. &
EMPL. POL’Y J. 247 (2005); Langbein, supra; Judith Resnik, Constricting Remedies: The
Rehnquist Judiciary, Congress, and Federal Power, 78 IND. L.J. 223, 256–72 (2003);
John M. Teske, Note, Damage Suits Under ERISA: Why Third Parties with Discretion
over Benefit Plans Must Be Held Accountable, 36 LOY. L.A. L. REV. 1753 (2003);
Colleen P. Murphy, Misclassifying Monetary Restitution, 55 SMU L. REV. 1577 (2002);
Daniel J.Meltzer, The Supreme Court’s Judicial Passivity, 2002 SUP. CT. REV. 343,
383–84 & n.164; Lisa N. Bleed, Note, Enforcing Subrogation Provisions as “Appropriate
Equitable Relief” Under ERISA Section 502(a)(3), 35 U.S.F. L. REV. 727 (2001); Dana
M. Muir, Fiduciary Status as an Employer’s Shield: The Perversity of ERISA Fiduciary
Law, 2 U. PA. J. LAB. & EMP. L. 391 (2000); Randall J. Gingiss, The ERISA Foxtrot:
Current Jurisprudence Takes One Step Forward and One Step Back in Protecting

                                            7
the Supreme Court to reconsider the interplay between the extent to which make-whole

monetary relief is available under 29 U.S.C. § 1132(a)(3) and the preemption of state-law

causes of action that could accord that relief.




Participants’ Rights, 18 VA. TAX REV. 417 (1998); Henry H. Rossbacher et al., ERISA’s
Dark Side: Retiree Health Benefits, False Employer Promises and the Protective
Judiciary, 9 DEPAUL BUS. L.J. 305 (1997); Karen A. Jordan, Travelers Insurance: New
Support for the Argument To Restrain ERISA Pre-emption, 13 YALE J. ON REG. 255
(1996); Susan J. Stabile, The Role of Congressional Intent in Determining the Existence
of Implied Private Rights of Action, 71 NOTRE DAME L. REV. 861, 894–96 (1996); Dana
M. Muir, ERISA Remedies: Chimera or Congressional Compromise?, 81 IOWA L. REV. 1
(1995); Susan J. Stabile, Preemption of State Law by Federal Law: a Task for Congress
or the Courts?, 40 VILL. L. REV. 1, 33–35 (1995); Maria Linda Cattafesta, Note, Mertens
v. Hewitt Associates: Nonfiduciary Liability for Money Damages under ERISA, 43 CATH.
U. L. REV. 1165 (1994); Larry J. Pittman, ERISA’s Preemption Clause and the Health
Care Industry: an Abdication of Judicial Law-Creating Authority, 46 FLA. L. REV. 355
(1994); Robert A. Kamp, The Argument for “Extra-Contractual” Damages under ERISA,
82 ILL. B.J. 70 (1994); Richard Rouco, Note, Available Remedies under ERISA Section
502(a), 45 ALA. L. REV. 631 (1994); Jayne Elizabeth Zanglein, Closing the Gap:
Safeguarding Participants’ Rights by Expanding the Federal Common Law of ERISA, 72
WASH. U. L.Q. 671 (1994); Gregory A. Hewett, Note, Should Non-Fiduciaries Who
Knowingly Participate in a Breach of Fiduciary Duty Be Liable for Damages under
ERISA?, 71 WASH. U. L.Q. 773 (1993).

                                              8